Case 1:19-cv-00490-MSM-LDA Document9 Filed 11/15/19 Page 1 of 5 PagelD #: 110

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND
US BANK NATIONAL ASSOCIATION

AS TRUSTEE FOR TBW MORTGAGE-
BACED TRUST SERIES 2006-2,TBW
MORTGAGE —BACKED PASS THROUGH
CERTIFICATES, SERIES 2006-2

 

VS. C.A. NO.: 19-CV- 490

JOSEPH MOREL ET AL

ANSWER OF PRO SE DEFENDANT JOSEPH MOREL

1. Denied
2. Admit
3. Admit
4, Denied
5. Denied
6. Denied
7. Admit
8. Admit
9. Admit
10. Admit
11. Denied

12. Denied

 

 

 
Case 1:19-cv-00490-MSM-LDA Document9 Filed 11/15/19 Page 2 of 5 PagelD #: 111

13.

14,

15.

16.

17.

18.

19,

20.

21.

22.

23.

24.

Denied
Denied
Denied
Admit
Admit as to the Bankruptcy Discharge. Denied as to the remainder.
Denied
Denied
Denied
Denied
Denied
Denied

Denied as a Notice of Mediation has not been sent to the Defendant,

Joseph Morel pursuant to the provisions of R.I.G.L 34-27-3.2.

25. Denied.
26. Denied.

First Affirmative Defense

Plaintiffs complaint fails to state a claim upon which relief may be
granted.

Second Affirmative Defense

The Plaintiff has no interest in the note or the mortgage.

 
Case 1:19-cv-00490-MSM-LDA Document9 Filed 11/15/19 Page 3 of 5 PagelD #: 112

Third Affirmative Defense

Plaintiff was not the real party in interest on the date this action was
commenced and is not shown to be authorized to bring this action.

Fourth Affirmative Defense

Plaintiff has charged and/or collected payments from Defendants for
attorney fees, legal fees, foreclosure costs, late charges, property inspection
fees, title search expenses, filing fees, broker price opinions, appraisal fees,
and other charges and advances, and predatory lending fees and charges that
are not authorized by or in conformity with the terms of the subject note and
mortgage Plaintiff wrongiully added and continues to unilaterally add these
illegal charges to the balance Plaintiff claims is due and owing under the
subject note and mortgage.

Fifth Affirmative Defense

The promissory note was never endorsed and negotiated pursuant of
the provisions of the Uniform Commercial Code.

Sixth Affirmative Defense

Plaintiff did not accelerate the mortgage pursuant to the terms of the
mortgage, prior the filing of this action.

Seventh Defense
The provisions of paragraph 22 of the mortgage were not complied with

« before any aileged acceleration of the loan was declared. The Defendants
were not provided 30 days to cure the alleged default.

Eighth Affirmative Defense

Plaintiff has failed to provide an original endorsed promissory note
and mortgage as to file a foreclosure suit.

 

 

 
Case 1:19-cv-00490-MSM-LDA Document9 Filed 11/15/19 Page 4 of 5 PagelD #: 113

Ninth Affirmative Defense

The Plaintiff's complaint was not verified with a person with any
personal knowledge or information regarding the matters that the Plaintiff
purported to assert. The allegations asserted as true were not sworn to under
oath.

Tenth Affirmative Defense

This complaint was served on the Defendant while the Defendant was
in the process of loss mitigation, thus violating the RESPA ban against dual
tracking.

Eleventh Affirmative Defense

There is no entity such as the Trust named in the complaint.

Twelfth Affirmative Defense

The Defendant was not mailed a Notice of Mediation pursuant to
R.LG.L 34-27-3.2, precluding any exercise of the statutory power of sale or
any foreclosure.

Thirteenth Affirmative Defense

The Defendant was not mailed a Notice of Foreclosure Counseling
pursuant to R.1.G.L 34-27-3.1.

Fourteenth Affirmative Defense

The relief for declaratory judgment in paragraph 22 of the complaint
is an attempt to avoid the provisions of R.I.G.L 34-27-3.2 for mediation as a
precondition to acceleration and the exercise of the statutory power of sale.

Fifteenth Affirmative Defense

All purported assignments of mortgage were void.

 
Case 1:19-cv-00490-MSM-LDA Document9 Filed 11/15/19 Page 5 of 5 PagelD #: 114

Wherefore Defendant demands Judgment plus attorney fees and costs.

    

November 11, 2019 YL th fh
JOSEPH MOREL
/ 275 Frenchtown Road
East Greenwich, RI 02818
(401)824-4175

Aad “fy

CERTIFICATION

I hereby certify that I emailed a copy of the above Answer to the
following electronically, on this 11" day of November, 2019:

Eileen O’ Shaughnessy, Esq.

Korde & Associates, PC
5 Shaws Cove 4
Suite 201 | f/
New London, CT 06320 if . Lf
fo LOLF ep fife
& ? Z Le f Of,
Vi

 

/

 

 
